 

 

 

 

Case 7:19-cr-01995 Document 24 Filed on 10/10/19 in TXSD Page 1 of 1
AO 98 (Rev. 12/ I 1). Appearance Et Bond

 

 

UNITED. STATES DISTRICT COURT

Southern District of Texas ©

act 10 2019

 

David J, BradlayirGdlktes of America )
v. )
) Case No. 7:19-CR-1995-01

RICARDO QUINTANILLA )
Defendant )

APPEARANCE BOND

Defendant’s Agreement

1], RICARDO QUINTANILLA (defendant), agree to follow every order of this court, or any

 

court that considers this case, and I further agree that this bond may be forfeited if I fail to appear for court proceedings or,
if convicted, to surrender to serve a sentence that the court may impose, or to comply with any conditions of release set by
the Court.
Type of Bond ©
This is an unsecured bond of fifty thousand dollars ($ N/A ) has been deposited in the Registry of the Court.

Forfeiture or Release of the Bond
Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court

may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied, and the

security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations
Ownership of the Property. 1, the defendant — and each surety — declare under penalty: of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. I, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

Date: 10/10/2019 IL

Defendant's signature / RICARDO QUINTANILLA

 

 

Co-Suretor’s signature / Chick here to enter text.

Sworn and signed before me. VID J. lp Y, CLE, iF? COURT
Date: 10/10/2019

By Dg pity’ Clerk UW. g

   
   

 

Juan F, Alanis, U.S. Magistrate Judge

 
